Citation Nr: 0628710	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel








INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.  He died in February 1994; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  This claim is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

This case was previously before the Board and in June 2004 
entitlement to special monthly pension based on the 
appellant's need for aid and attendance of another person was 
denied while entitlement to special monthly pension at the 
housebound rate was remanded for additional development.  
Specifically, the appellant was to be asked to identify all 
medical treatment since 2002, scheduled for VA examinations, 
and her claim readjudicated.  The requested examinations were 
scheduled in September 2005 for which the appellant failed to 
report.  She indicated she was unable to travel the 45 minute 
drive to make the appointments.  There was no indication the 
appellant would report for any additional examinations if 
scheduled and, as such, her claim was evaluated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).

The record includes numerous release forms signed by the 
appellant in October 2004 for private medical providers from 
whom the AMC requested records.  Many of the private medical 
providers indicated they did not have a patient by that name 
and the appellant was notified in the February 2006 
supplemental statement of the case that efforts on her behalf 
to obtain these records were unsuccessful.  However, a review 
of the letters indicates the AMC requested the medical 
records of the deceased veteran, not the appellant.  As such, 
the AMC did not comply with June 2004 Board memorandum and 
appellate review is premature at this time.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining current release 
forms, request the appellant's, (not the 
veteran's) private medical records 
relating to any of her disabilities since 
2002.

2.  Schedule the appellant for VA 
examinations to evaluate her impairment 
including as relating to diabetes 
mellitus, cardiac and renal conditions.  

3.  Evaluate each of the appellant's 
disabilities and enter a decision on the 
claim of entitlement to special monthly 
pension at the housebound rate.  If it 
remains denied, send the appellant a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



